              Case 2:19-mj-00363-VCF Document 35 Filed 09/08/20 Page 1 of 2



1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    520 South Fourth Street
     Las Vegas, Nevada 89101
3    (702) 384-5563
     Attorney for Defendant
4

5
                                 UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7
     UNITED STATES OF AMERICA,           )
8                                        )                Case No.: 2:19-mj-00363-VCF
                       Plaintiff,        )
9                                        )                FINDINGS OF FACT, CONCLUSIONS
           vs.                           )                FINDINGS
                                                          OF LAW, ANDOF FACT AND
                                                                      ORDER
10                                       )                CONCLUSIONS OF LAW
                                         )
11   LATOYA JONES,                       )
                                         )
12
                       Defendant.        )
13   ____________________________________)

14
                                          FINDINGS OF FACT

15          Based on the stipulation of counsel, and good cause appearing, the Court finds that:

16          1. The parties agree to a continuance;

17          2. Counsel for the Defendant needs additional time as parties are still negotiating the plea

18   agreement;

19          3. Counsel for the Defendant has spoken to the Defendant and the Defendant has no

20   objection to this continuance;

21                                     CONCLUSIONS OF LAW

22          1. Denial of this request would result in a miscarriage of justice;

23          2. For all the above-stated reason, the ends of justice would best be served by a

24   continuance of the preliminary hearing date by at least sixty days.
25          3. This is the eighth request for a continuance.
26

27

28                                                    3
               Case 2:19-mj-00363-VCF Document 35 Filed 09/08/20 Page 2 of 2



1    Accordingly, IT IS HEREBY ORDERED that the preliminary hearing currently scheduled for
                                UNITED STATES DISTRICT COURT
2    September 9, 2020 at the hour of 04:00 p.m., be vacated
                                         DISTRICT    OF NEVADand continued to November 18,
3
     2020 at 4:00 PM in LV courtroom 3D before Magistrate Judge Cam Ferenbach.
4    UNITED STATES OF AMERICA,                )
     DATED this 8th day of September, 2020.
5                         Plaintiff,          )
                                              )
6           vs.                               )
                                              )     ___________________________________
                                                     ORDER
7                                             )     UNITED STATES MAGISTRATE JUDGE
     LATOYA JONES,                            )
8                                             )
                          Defendant.          )
9
     ____________________________________)
10           Accordingly, IT IS SO ORDERED that the preliminary hearing currently scheduled for
11   September 9, 2020 at the hour of 04:00 p.m., be vacated and continued to
12   November 18, 2020 at 4:00 PM
     ___________________,         in LVatcourtroom
                                2020,     the hour3D
                                                   of before Magistrate Judge Cam Ferenbach.
                                                      ______a.m./p.m.
13
             DATED this ______ day of September, 2020.
14

15                                                            __________________________________
                                                              UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                                       4
